

[ccarannoucementpressr_image1.jpg] News Release


Contacts:
Investors            Media
Ankur Vyas        Hugh Suhr
(404)827-6714        (404)827-6813    
    
    
For Immediate Release
March 26, 2014




SunTrust to Increase Quarterly Common Stock Dividend
and Share Repurchase Program


ATLANTA -- SunTrust Banks, Inc. (NYSE: STI) today announced that the Federal
Reserve has completed its review of the Company's capital plan submitted in
connection with the 2014 Comprehensive Capital Analysis and Review ("CCAR") and
has no objections to the planned capital actions. The capital actions, subject
to the approval of SunTrust’s Board of Directors, include:


•
An increase in the quarterly common stock dividend from $0.10 per share to $0.20
per share, beginning in the second quarter of 2014;

•
The repurchase of up to $450 million of the Company's outstanding common stock
to be completed between the second quarter of 2014 and the first quarter of
2015;

•
Maintaining dividend payments on the Company's preferred stock.



"We are pleased to move ahead with our plans to increase the return of capital
to our shareholders through a higher common stock dividend and a larger share
repurchase program," said William H. Rogers, Jr., chairman and chief executive
officer of SunTrust Banks, Inc. "We remain committed to driving further
improvements in our business performance and delivering long-term value to our
shareholders."


(more)


About SunTrust Banks, Inc.
SunTrust Banks, Inc., headquartered in Atlanta, is one of the nation's largest
banking organizations, serving a broad range of consumer, commercial, corporate
and institutional clients. As of December 31, 2013, SunTrust had total assets of
$175.3 billion and total deposits of $129.8 billion. Through its flagship
subsidiary, SunTrust Bank, the company operates an extensive branch and ATM
network throughout the high-growth Southeast and Mid-Atlantic states and a full
array of technology-based, 24-hour delivery channels. The company also serves
clients in selected markets nationally. Its primary businesses include deposit,
credit, trust and investment services. Through its various subsidiaries, the
company provides mortgage banking, asset management, securities brokerage, and
capital market services. SunTrust's Internet address is suntrust.com.


# # #

